In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      Nos. 07-19-00021-CR
                                           07-19-00022-CR
                                  ________________________


                         CARLOS OTILIO GONZALEZ, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE


                          On Appeal from the 187th District Court
                                  Bexar County, Texas
    Trial Court Nos. 2010CR6300A & 2010CR6301A; Honorable Joey Contreras, Presiding


                                            April 25, 2019

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      In 2011, Appellant, Carlos Otilio Gonzalez, was granted deferred adjudication

community supervision for five years and assessed a $1,500 fine for two offenses of

burglary of a habitation.1 In 2016, the trial court adjudicated Appellant guilty of the

offenses, sentenced Appellant to ten years confinement, and assessed a fine of $1,500


      1   TEX. PENAL CODE ANN. § 30.02(a), (c)(2) (West Supp. 2018).
for each offense.    The trial court suspended the sentences in favor of community

supervision for five years. In 2018, the State moved to revoke Appellant’s community

supervision based on his violations of its terms and conditions. Appellant pleaded true to

the State’s allegations, and the trial court revoked his community supervision. Appellant

was sentenced to six years confinement and assessed a $1,500 fine for each offense,

with the sentences to run concurrently. Appellant filed a notice of appeal in both causes,

proceeding pro se.

      On February 20, 2019, we abated the appeals and remanded the causes to the

trial court to determine (1) whether Appellant still desired to prosecute the appeals, (2)

whether Appellant was indigent and entitled to appointed counsel, and (3) whether

Appellant was entitled to have the reporter’s record furnished without charge. The trial

court held a hearing on April 10, 2019. At the hearing, Appellant notified the trial court

that he no longer wished to pursue the appeals. The trial court entered findings of fact

and conclusions of law providing same.

      Because Appellant no longer desires to prosecute the appeals, we invoke

Appellate Rule 2 to suspend operation of Appellate Rule 42.2(a), which requires that

Appellant and his attorney sign a motion to dismiss. See TEX. R. APP. P. 2, 42.2(a).

Accordingly, the appeals are dismissed. No motion for rehearing will be entertained and

our mandates will issue forthwith.


      It is so ordered.


                                                              Per Curiam


Do not publish.


                                            2